 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   THOMAS WOODSON,                          )      No. CV 19-1401-VAP (AGR)
                                              )
12                        Petitioner,         )
                                              )      ORDER ACCEPTING FINDINGS AND
13       v.                                   )      RECOMMENDATION OF UNITED
                                              )      STATES MAGISTRATE JUDGE
14   NEIL McDOWELL, Warden,                   )
                                              )
15                        Respondent.         )
                                              )
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18   including the magistrate judge’s Report and Recommendation. No objections to the
19   Report have been filed. The Court accepts the findings and recommendation of the
20   Magistrate Judge.
21            IT IS ORDERED as follows:
22            (1) Ground Two is unexhausted and Respondent’s motion to dismiss is granted
23   to that limited extent;
24            (2) Petitioner’s motion for a stay pending exhaustion of Ground Two is granted
25   under the following terms and conditions:
26                  (a) Petitioner shall commence exhaustion proceedings in state court
27                  within 30 days after entry of this order;
28
 1             (b) Petitioner thereafter shall file a status report every 90 days until
 2             completion of exhaustion proceedings in state court and attach a copy of
 3             each state court ruling; and
 4             (c) the stay may be lifted if Petitioner does not comply with these
 5             conditions.
 6
 7   DATED:   January 22, 2020
                                                VIRGINIA A. PHILLIPS
 8                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
